DeCARLO, Judge.
John C. White was found guilty of robbery by a jury in Mobile County and sentenced to ten years. He filed notice of appeal and being indigent was provided a free transcript and counsel.
The matter is now submitted to this court on the record and a no merit letter of counsel.
Prior to trial, appellant was in federal custody but was returned on request of the District Attorney of Mobile County, and on November 17, 1970, was tried on the following facts.
On November 16, 1968, Jerry Lewis was manager of Delchamp’s store in Mobile. After locking the store, he got into his car and started home. Driving on the interstate, he was pulled over at gunpoint by two men in a white 1965 Chevrolet. One of the men got into the rear seat of his car and ordered him to drive back to the store. The man was armed and had his face covered with a stocking. As the manager drove to the store, the white Chevrolet followed. Upon their arrival at the store, the Chevrolet pulled up behind Mr. Lewis’ car. The gunman in Lewis’ car made him go into the store and open the safe, while the driver of the white Chevrolet remained outside.
During the robbery, Mr. Lewis observed the gunman used a “shiny” revolver and wore gloves with a red lining.
After placing the proceeds of the safe in a #14 grocery bag, the gunman left. Mr. Lewis immediately reported the robbery to the police, along with a description of the white Chevrolet. Subsequently, appellant was stopped after a chase and was observed throwing a glove and a shiny object over a fence. Later a glove with a red lining and a shiny revolver were retrieved, and a woman’s stocking was found in the white Chevrolet.
Another officer heard the radio report and proceeded immediately to the store. *59Upon arrival he saw a black and white Pontiac stuck in a ditch on the edge of the store parking lot. The key was in the ignition and the motor was warm. An investigation revealed the car was registered to appellant.
About 1:15 A.M., a third officer traveling on a road about two blocks from the store noticed something protruding from a drainage pipe. He stopped and found a black coat rolled up with a grocery bag containing about $1,800.
The appellant presented no evidence in his own behalf nor did he testify, but on completion of the State’s case, made the following motions:
“ . . . The defendant moves to exclude the evidence and moves for a directed verdict based on the failure of the State to prove a prima-facie case in that the State has failed to Prove Venue
The trial court overruled the motions and instructed the jury on the applicable law. There were no exceptions taken, no further charges requested and no Motion for a New Trial.
Our search of the record shows the court was correct in its ruling. Venue was proved in this examination of Detective Eurl Joslin:
“Q. Did you participate in the investigation concerning a reported robbery of the Delchamps Store on Pleasant Valley Road ?
“A. Yes, Sir:
“Q. Is that in Mobile, Alabama, sir?
“A. Yes, sir.”
Although the facts submitted here were primarily circumstantial, a prima-facie case was presented, requiring adjudication by the jury.
This court is of the opinion that counsel on appeal has made every effort to insure appellant’s due process rights.
Based on the foregoing facts and our independent examination, it is our judgment that counsel was justified in his evaluation.
We accord the same treatment to this case as we did in Ellison v. State, Alabama Court of Criminal Appeals Ms., 312 So.2d 632, this day decided.
Affirmed.
TYSON, HARRIS and BOOKOUT, JJ., concur.
CATES, P. J., dissents.